UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6041



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDGAR NELSON PITTS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-94-68; CA-00-848-7)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edgar Nelson Pitts, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edgar Pitts seeks to appeal the district court’s order

denying a post-judgment motion in his 28 U.S.C. § 2255 (2000)

proceeding.   Pitts cannot appeal this order unless a circuit judge

or justice issues a certificate of appealability, and a certificate

of appealability will not issue absent a “substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2000). A habeas appellant meets this standard by demonstrating

that reasonable jurists would find that his constitutional claims

are debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.      See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude Pitts has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 2 -